Citation Nr: 1229468	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO. 06-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2006 and August 2008 by the Providence Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed at the Board. A copy of the transcript of that hearing is of record. The Veteran was given the opportunity to request another Board hearing, but declined in April 2012.

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for a psychiatric disorder, to include PTSD. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has PTSD as a result of stressor events during active service. Specifically, he stated that he was ambushed in a convoy on the way to Bear Cat, was attacked with grenades, rocket attacks, and mortar rounds on several occasions which resulted in several injuries to others and a burn injury to him. He could not remember the names of most of the injured, but he specified one injury to a soldier named "Carson" of the 1st Logistical Command who was injured in September 1970. Later he amended his claim and stated that he knew two "Carsons" who were killed in action, one on July 8, 1969, and one on December 10, 1969. (See stressor statements received from the Veteran in March 2005 and May 2009, an August 2005 report of contact, a November 2004 Vet Center note, an April 2005 VA examination report and a November 2009 hearing transcript).

The Veteran's military occupational specialty is listed as stock clerk and he served in Company, E, USAD, Long Binh, Vietnam from March 1969 to March 1970. He received no combat medals or citations. A November 2004 Vet Center note includes a diagnosis of PTSD related to the Veteran's reported stressors of mortar attacks and being shot at while on patrol in Vietnam.

In a July 2006 report, the U. S. Army and Joint Services Records Research Center (JSRRC) noted that it did not maintain copies of morning reports from Company E, USAD. JSRRC also stated that a morning report search should be conducted to verify the Veteran's claims of casualties. 

In April 2010, the Board directed the RO/AMC to secure copies of unit records and morning reports for the unit the Veteran served with in Vietnam from March 1969 to March 1970. The RO was to document the claims file, along with an explanation for any negative results (records unavailability). It does not appear that this development was undertaken.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998). The claim must again be remanded for an additional opinion because VA failed to assure compliance with the Board's April 2010 remand instructions. Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). As such, the Board has no discretion and must again remand this claim.

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 38 C.F.R. § 3.304(f) (3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The August 2010 VA examiner did not assess the other psychiatric diagnoses of record (i.e., depression). Once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Given the relaxation of stressor verification requirements during wartime, the Veteran should be afforded another VA examination to determine diagnosis and if related to the identified stressors and whether any other psychiatric disability is related to service. 

Finally, to ensure completeness of the record, the RO must obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake any action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence, if any, are still needed to substantiate his claim for service connection for PTSD, with specific citation to the recent change to 38 C.F.R. § 3.304(f). See 75 Fed. Reg. 39843 (July 13, 2010).

2. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to a psychiatric disorder that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. If the records are not available, make a notation to that effect in the claims folder.

3. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule the Veteran for a VA psychiatric examination to ascertain whether he has a psychiatric disability, to include PTSD pursuant to the DSM-IV criteria as the result of his active duty service. 
The following considerations will govern the examination:

The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. IF ANY CLAIMED STRESSORS HAVE BEEN CORROBORATED, THE RO/AMC MUST ADVISE THE EXAMINER OF SUCH CORROBORATION.

The examiner's attention is called to the following: 

* DD 214 reflects that he served in Vietnam.

* An August 2004 treatment record stated "rule out" PTSD. Veteran has met criteria that at least would lead to diagnosis of sub-PTSD (i.e., multiple jobs, flashbacks, relationship issues).

* A November 2004 Vet Center Intake diagnosed the Veteran with PTSD.

* A November 2004 VA treatment record reflected a positive PTSD screen.

* An April 2005 mental examination noted that the Veteran met the criteria for a diagnosis of PTSD and depression, but rule out schizophrenia and psychosis due to substance use.

* A March 2005 treatment record diagnosed the Veteran with PTSD.

* An April 2005 VA mental examination stated that the Veteran did not meet the criteria for a diagnosis of PTSD.

* In August 2010, a VA examiner found that the Veteran did not meet the criteria for PTSD. The VA examiner did not address any other psychiatric disorder.

The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinions:

* Does the Veteran currently have a psychiatric disorder that had its clinical onset during his military service or within the initial post-service year?

* Does the Veteran meet the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service? If so, the examiner must specify the stressor underlying the diagnosis of PTSD. 

* REGARDLESS OF WHETHER THE VETERAN'S STRESSORS HAVE BEEN CORROBORATED, are any of the Veteran's claimed stressors related to the Veteran's fear of hostile military or terrorist activity and are one or more of the claimed stressors adequate to support a diagnosis of PTSD related to the claimed stressor?

The examiner is essentially being requested to provide an opinion, with a detailed explanation based on the evidence of record, as to whether the Veteran has any psychiatric disorder that was caused or aggravated by military service. 

4. Readjudicate the appeal. As to service connection for a psychiatric disorder including PTSD, the RO/AMC must consider 38 C.F.R. § 3.304(f)(3) (if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor). 38 C.F.R. § 3.304(f) (3).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


